Title: To Thomas Jefferson from John Page, 7 March 1788
From: Page, John
To: Jefferson, Thomas



Rosewell March the 7th. 1788

You will pardon my long Silence my dear Jefferson when I tell you that in Addition to the many Reasons which I have given in my former Letters and which might be repeated here, I have to add that of the long Indisposition, and at length the Death, of my beloved Wife. It is true, she has been dead almost fourteen Months but many of these Months have passed off like a Dream, and the others have been insufficient for my Attention to my distressed Family and Mr. Burwell’s and my own perplexed Affairs. Were not this my unhappy Case, I should long since have thanked you for your many valuable Presents, and particularly for your Notes on Virga. I sincerely thank you, and the more so, as you have continued your Proofs of Friendship to me (as I find by your Letter to Mr. Wyth in which you mention sending me more Books and amongst them your new Edition of The Notes on Virginia) when I must have appeared to have forfeited all Pretensions to a Continuance of your Attention. I have long wished for a leisure Hour to write to you, but really could not command one till now; when by means of an uncommon spell of severe Weather, and a deep Snow, I am caught at Home alone, having left my Family at York, to attend on the Election of Delegates to serve in Convention in June next. I came over, offered my Services to the Freeholders in a long Address which took me an Hour and an half to deliver it, in which I explained the Principles of the Plan of the fœderal  Constitution and shewed the Defects of the Confederation declaring myself a Friend to the former, and that I wished it might be adopted without losing Time in fruitless Attempts to make Amendments which might be made with more probability of Success in the Manner pointed out by the Constitution itself. I candidly confessed that I had been at first an Enemy to the Constitution proposed, and had endeavoured to fix on some Plan of Amendments; but finding that Govr. Randolph, Col. Mason, and Col. Lee differed in their Ideas of Amendments, and not one of them agreed with me in Objections, I began to suspect that our Objections were founded on wrong Principles, or that we should have agreed, and therefore I set to work, and examined over again the Plan of the Constitution; and soon found that the Principles we had applied were such as might apply to the Government of a single State, but not to the complicated Government, of 13, perhaps 30 States which were to be united, so as to be one in Inter[est] Strength and Glory; and yet to be severally sovereign and independent, as to their municipal Laws, and local Circumstances (except in a few Instances which might clash with the general Good); that such a general Government was necessary as could command the Means of mutual Support, more effectual[ly] than mere Confederacies Leagues and Allian[ces,] that is, a Government which for fœderal Purposes should have all the Activity Secresy and Energy which the best regulated Governments in the World have; and yet that this should be brought about without establishing a Monarchy, or an Aristocracy, and without violating the [just] Principles of democratical Governments. I say I confessed, that, when I considered, that this was to be the Nature of the Government which was necessary to be adopted in the United States I found that the Objections which might be made by a single State thus governed, would not apply to this great delicate and complicated Machinery of Government, and that the Plan proposed by the Convention was perhaps the best which could be devised. I have run myself out of Breath in a long winded Sentence, and lost a deal of Time in telling you what I might as well have said in three Words, vizt., that after all my Trouble the Freeholders left me far behind, Warner Lewis and Thos. Smith on the Lists of Candidates. I had however this Consolation, that I was not rejected on Account of my Attachment to the Constitution, for those two Gentlemen openly avowed the same Sentiments which I had declared in my Address to the People. Many of my Friends were very much mortified at the Disappointment we met with, and thought they comforted me by  telling me of the extreme badness of the Weather which they said prevented many Freeholders from attending on the Election. But I comforted myself with the Reflection that I had adhered to my Resolution of treating the Freeholders like freemen; having never insulted them upon such Occasions by Solicitations and Caresses; and that they would now see clearly the Impropriety of engaging their Votes; and I comfort myself now, with the Reflection, that I shall have a little more Leisure to attend to my Affairs and to my Friends. I came Home that Night alone to prepare some of Mr. Burwell’s and my own Papers for Business the next Day, when I was caught by a heavy Snow which is still 9 Inches deep. That was Monday (our Court Day being now the 1st. Monday) and this is thursday at Noon. The Thermometer has not been above 30 till yesterday, and now it is but 41 above 0 and the Wind has been high at N.W. ever since Monday Morning. This mention of the Weather leads me to tell you that we have had a worse Winter than I ever saw. More Snows, and more frequent, and greater sudden changes from warm to cold than can be remembered. The Thermometer has frequently been below 22, and once or twice as low as 17, but we seldom have had more than 4 or 5 very cold Days without a Change to warm Weather. On the 15th. of Jany. York River was frozen over opposite the Town, but the next Day the Thermometer rose 24° with a South West Wind which produced a very great Thaw and apparently Summers Heat. I have not been at Leisure to keep a Journal of the Weather for a long Time past but our Friend Jameson has promised me to go on with his. The last Summer was the coolest ever known here, which I attribute to the great Quantities of Ice which drifted into the Seas on the American Coasts, into a lower Latitude than I ever heard of, and much later in the Season than I believe we have any Account of for “the Brig Jolly Tar on the 10th. day of June in Lat. 43°:4’, long: 51°:8’ W. ran against a large Island of Ice, which carried away her Bowsprit and Foremast.” This is extracted from Mr. Wm. Anderson’s Letter to me dated London July 20th. 1787 giving me an Account of receiving my Tobacco safe by the Jolly Tar notwithstanding the shock she had received. I confess I suspect that such Circumstances may often attend cool Summers; but that if the Merchants Ships are not injured by them, the Phænomenon an Island of Island is unheeded and Philosophers hear nothing of it. Mentioning Mr. Anderson reminds me of Mr. Mat: Anderson, and he, by an Association of Ideas, of the Farmers General, and  their Contract. Would it not be better to procure Permission for Congress, or the States to ship the public Tobacco, upon the same Terms to France that R. Morriss does, than to abolish such Contracts as his? Or, granting that no more Tobacco should be received in Taxes, does not that, on such Contracts secure to the Planters of the States the certain Sale of 20000 Hhds. Tobacco pr. Annum which will be shipped to France, that Country, which, from its Situation with Respect to England, and the contracted Scale of their Commercial Affairs, especially in these States, would probably purchase the Tobacco it would have Occasion for, in London, rather than in America? And though it may be said that they, the London Merchants, must purchase it in America, yet, would not this be a Means of throwing 20,000 Hhds. into a Channel of Trade which is, and has ever been the most disadvantageous that can be conceived? The fatal Business of Consignments would be encreased. When Morriss’ Agent purchases here, he is obliged to pay Cash or Bills, by which means whoever wants either may receive it, for his Tobacco. It is generally supposed that his Agent lowers the Price of our Tobacco. His Practice certainly has that Tendency. But I have often known him to give 5 pence per. Ct. more in Specie than the Merchants in Richmond would allow in Goods and Cash. But there is no telling what would be the Price of Tobacco were Remittances made in Specie as they would be, did not this Agent furnish so many Bills of Exchange for that Purpose; and did he not constantly keep by him, and in the Hands of his Deputies very large Sums of Money and I may add were we to depend upon british Purchasers, who have such Consignments as to care but little about Purchases; or on french Merchants, who would be more likely to barter their Goods for our Tobacco than to purchase it with Specie or Bills of Exchange. I humbly conceive therefore that your Plan of abolishing the Farmers General would rather be prejudicial than otherwise under the present Disposition of our Peoples Minds and the Circumstances of the Country. Had our Country men broken off the Dependance on the Merchants of Britain, by turning away from the Extravagance which you so justly complain of, in your last Letter; had they Learned Industry, and united in proper Measures to encourage Manufactures to lessen the Price of Imports, and to encrease that of their Staple Commodities, then I should wish you had succeeded in your Attempt.—But enough of this, and indeed I may say enough of such a Scrawl, and might immediately put an End to it, were I not bound to  acknowledge the Receipt of yours by Mr. Paradise. I am much obliged to you for your Introd[uction] of him. He supports the Character you gave him wherever he goes. We think him a great Acquisition to our Country and to Wmsburg. in particular. He has lately received a severe Shock by the Account of his Daughter’s Death in England. Mr. Paradise was a great Relief to Mr. Wyth who had lost his Lady. Mentioning Mr. Wyths Loss reminds me of the many Husbands who have been bereaved of their Wives in the Course of a Year. Mr. Harrison of Brandon, his Namesake of Richmond, R. Bolling of Petersburg, Mr. Carter of Nomony, and St. Ge. Tucker mourn with Mr. Wyth and myself our similar Fate, and several others have lost their Wives with whom you had no Acquaintance. Your Acquaintances in, Hanover, Gloster vizt. Fontaine, F. Willis and W. Lewis and their Families are well. If you ever see Mazzei, tell him that as this is the first Letter I have written to you since he left us I hope he will not think himself slighted. When you write again let me know particularly how the Young Ladies your Daughters are, and our Friend Mr. Short. Remember me affectionately to them, and believe me sincerely yrs.,

John Page

